EXHIBIT 10.6

 
Loan Extension Agreement


Party A: Xinyang Hongchang Channel Gas Engineering Co., Ltd.
Party B: Luoshan Jinding Chemical Co., Ltd.


Party A, as the Controlling Shareholder (CS) of Party B, herewith signed the
Loan Agreement with Party B in January 2005 in order to provide better financial
support of Party B’s development, in which Party A has agreed to borrow a total
of RMB 10,000,000 to Party B with 12 months as the loan term that shall be
calculated by the actual loan period.


During the actual execution of this Agreement, Party A had issued the loan
amount of RMB 10,000,000 to Party B in three batches to Party B, which were the
RMB 6,600,000 on January 4th, 2005, the RMB 1,000,000 on April 27th, 2005 and
the RMB 2,400,000 on August 22nd, 2005.


Since the projects carried out by Party B had made some adjustments and changes
according to the practical situations, even with the land expropriated and the
infrastructure under construction, there still requires a quite long period to
the exact time of the actual production once the projects established. In this
way, both parties, through mutual negotiations, herewith have agreed to extend
the loan period of RMB 10,000,000 and Party B can return by installments based
on its own financial conditions, but not later than the date of December 31st,
2007.




With the seals and signatures on behalf of:


Party A: Xinyang Hongchang Channel Gas Engineering Co., Ltd. (sealed)
Representative: Chen Siqiang


Party B: Luoshan Jinding Chemical Co., Ltd. (sealed)
Representative: Li Donglai


Dated on February 17th, 2006
 

--------------------------------------------------------------------------------


 